Citation Nr: 0718246	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
arm and elbow injury.

3.  Entitlement to service connection for a bilateral eye 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied entitlement to service 
connection for PTSD and anxiety disorder, for residuals of 
left arm and elbow edema with arthritis, and for bilateral 
visual disturbance.  In June 2004, the veteran withdrew all 
appeals except for the issues listed on the title page. 

Service connection for PTSD and for residuals of a left arm 
and elbow injury is addressed in the REMAND portion of the 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  Bilateral refractive error was noted at entry and exit 
from active military service.  

2.  No visual disturbance other than refractive error is 
shown.  


CONCLUSION OF LAW

Refractive error of the eyes is not a disease or injury 
within the meaning of VA regulations.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R § 3.303 (c) (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate the claim addressed in this decision.  
VA provided a notice letter in October 2003, which informed 
the veteran of what evidence is needed to substantiate the 
claim, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is denied, no unfair prejudice to 
the veteran will result from the Board's adjudication.  

VA has not provided a compensation and pension examination of 
the eyes.  There are four elements to consider in determining 
whether a VA medical examination must be provided.  
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran has not 
reported any symptom other than refractive error.  
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence of an 
event, injury, or disease of the eyes during active service.  
Only refractive error is noted.  
 
The third element to indicate that an examination is required 
addresses whether the disability or persistent or recurrent 
symptoms of a disability may be associated with service or 
with a service-connected disability.  As observed by the 
Court, this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the two.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
In this case, only refractive error of the eyes is alleged.  
An examination or medical opinion addressing the likelihood 
that active service caused or aggravated refractive error is 
not warranted, as service connection for this disorder is 
barred by law.  
 
Finally, the fourth examination element addresses whether 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  Because 
disability benefits for refractive error are barred by law, 
the Board need not obtain an opinion addressing the etiology 
of this disorder. 

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).

Congenital defects and refractive error of the eyes are not 
disabilities for VA purposes.  38 C.F.R. § 3.303(c) (2006); 
Wynn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 
(service connection may be granted for congenital, 
developmental or familiar origin where superimposed disease 
or injury occurred).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail. To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In August 2003, the veteran claimed service connection for a 
bilateral visual disturbance.  He submitted no medical 
evidence of any eye disorder other than refractive error, nor 
has he claimed that he has any other eye disorder.  Rather, 
in May 2006 he noted that refractive error increased during 
active service.  While preexisting disabilities aggravated 
during active service are subject to service connection, 
refractive error, as noted above, is not a disability within 
the meaning of VA regulations.  Superimposed disease or 
injury is not shown or alleged.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a bilateral eye disability.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a bilateral eye disability is therefore 
denied.


ORDER

Service connection for a bilateral eye disability is denied.


REMAND

As previously indicated, the veteran is also seeking 
entitlement to service connection for PTSD and residuals of 
left arm and elbow injury. 

The veteran has submitted medical evidence of PTSD and major 
depression.  He has alleged participation in combat, although 
this remains unverified.  He earned the Vietnam Service 
Medal, Vietnam Campaign Medal with device, Vietnamese Cross 
of Gallantry with Palm, and the Army Commendation Medal, but 
no medals denoting that he participated in combat, such as 
the Purple Heart, Combat Infantryman Badge, or Bronze Star.  
A citation accompanying the Army Commendation Medal does not 
note combat, although it does mention the veteran's 
exceptionally meritorious service in Vietnam under extremely 
adverse conditions from January 1969 to January 1970.

The claimed PTSD stressors include mortar or rocket attacks 
in Vietnam.  The veteran claimed that he survived a rocket 
attack in January 1969 in the first two weeks of his Vietnam 
tour of duty.  In an Agent Orange exposure questionnaire 
submitted in July 2003, the veteran reported that he was 
stationed at Cam Ranh Bay during January 1969 and at Vung Tau 
during January and February 1969.  He reported that he was at 
Bien Hoa Air Base in August 1969 and at Long Binh in October 
1969.  He reportedly was at Phuoc Binh at various times from 
January 1969 to January 1970.  He reported that he was 
assigned as a helicopter mechanic to C Company, 228th 
Aviation Battalion, 1st Cavalry Division for his year in 
Vietnam. 

The evidence necessary to establish the occurrence of a 
stressor will vary depending on whether the veteran engaged 
in combat.  38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In Zarycki, the Court stressed that if VA 
determines that the veteran did not engage in combat with the 
enemy, the lay testimony, by itself, will not establish the 
occurrence of the alleged stressor.  The Court concluded that 
service records must corroborate the veteran's claimed 
stressor.  Zarycki, at 10.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
a psychiatric diagnosis of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  Id. at 78.  While 
action by the Board has not been undertaken, it remains that 
the alleged stressors have not been verified and the 
diagnosis of PTSD is based on unverified history.  Attempts 
should be made to obtain independent stressor verification of 
any direct or indirect fire (mortars, rockets, and etc.), 
between January 1969 and January 1970, on the 228th Aviation 
Battalion. 

Following completion of the above development, the veteran 
should be afforded psychiatric and orthopedic examinations 
regarding his claims for service connection for PTSD and 
residuals of left arm and elbow injury.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issues on appeal.

2.  The AMC should review the claims file 
and prepare a summary of the claimed 
stressors.  If necessary, the AMC should 
contact the veteran for more detailed 
information as to facts alleged.  This 
summary, and any associated documents, 
should be sent to: U.S. Army and Joint 
Services Records Research Center (JSRRC) 
Kingman Building, Room 2C08 7701 
Telegraph Road Alexandria, VA  22315-
3802.  Information which might 
corroborate the claimed stressors should 
be requested.  

3.  The AMC should schedule the veteran 
for a psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present, to include 
PTSD.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All necessary studies should 
be accomplished.  For each psychiatric 
disorder found, the psychiatrist is asked 
to address whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder was caused 
or aggravated by active military service.  
Regarding a diagnosis of PTSD, the 
examiner should indicate the verified 
stressor that caused the PTSD.  The 
report should include the clinical 
findings which formed the bases of any 
diagnosis set forth.  

4.  The veteran should also be afforded 
an orthopedic examination, by an 
appropriate specialist, to review the 
pertinent evidence and examine the 
veteran to determine the nature and 
etiology of any left arm or left elbow 
disorder, including edema and arthritis.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should elicit a history of any left arm 
trauma from the veteran.  If a left arm 
disability is shown, the examiner is 
requested to provide an opinion regarding 
whether it is at least as likely as not 
(50 percent or greater probability) that 
this disability is related to an injury 
with swelling shown during active service 
or to post-service injury?  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.

5.  After the development requested above 
has been completed, the AMC should again 
review the record and re-adjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


